PER CURIAM.
Christopher Cammilleri appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm in part and reverse in part.
Cammilleri stated that he was sentenced after he entered a plea agreement which required that he be given a guidelines sentence. He now contends that he was improperly assessed fifty-four victim injury points because the information filed against him does not allege any victim injury. This is a facially sufficient claim which the trial court did not address. See Nastri v. State, 775 So.2d 355 (Fla. 2d DCA 2000). On remand, the trial court must reconsider this claim.
Cammilleri also contended that the trial judge expressed impermissible bias when resentencing him. This claim is not cognizable in a rule 3.800 motion, and the trial court is affirmed in its denial of this claim.
Affirmed in part, reversed in part, and remanded.
FULMER, A.C.J., and STRINGER and DAVIS,-JJ., concur.